DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a dielectric layer over the substrate; 
an etch stop layer over the dielectric layer, wherein the dielectric layer has a first portion directly under the etch stop layer; 
a bottom electrode penetrating through the etch stop layer and the dielectric layer, wherein the dielectric layer has a second portion directly under the bottom electrode, and a top of the first portion of the dielectric layer is lower than a top of the second portion of the dielectric layer.
in claim 8:
a bottom electrode over the substrate, the bottom electrode having a bottom portion and a top portion over the bottom portion; 
a dielectric layer surrounding the bottom portion of the bottom electrode; 
, wherein at least a portion of the dielectric laver is between a bottommost portion of the metal-containing compound layer and the bottom electrode.
in claim 15:
a dielectric layer over the memory region and the logic region of the substrate; 4a metal-containing compound layer over the dielectric layer; a memory device over the memory region, wherein the memory device comprises: 
a bottom electrode in the metal-containing compound layer and the dielectric layer, wherein the metal-containing compound layer has a sidewall, an upper portion of the sidewall of the metal-containing compound layer is in contact with the bottom electrode, and a lower portion of the sidewall of the metal-containing compound layer is in contact with the dielectric layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826